Citation Nr: 1302696	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for a bilateral hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982; he also served on active duty for training (ACDUTRA) in the Army Reserves from September 24, 1976 to October 22, 1976 and had additional service with the Army National Guard. 

In an August 2005 rating decision, the RO denied service connection for psychosis (claimed as anxiety disorder), for a bilateral hand disorder, and for a sinus condition.  Later the same month, the Veteran asked that the RO reconsider its August 2005 denial. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, in which the RO reconsidered and confirmed its earlier denials of service connection for psychosis (claimed as anxiety disorder), for a bilateral hand disorder, and for a sinus condition and initially denied the remaining service-connection claims listed on the title page.

In March 2011, the Board remanded the appeal for additional development.  

(The issues of service connection for a left knee disability, an acquired psychiatric disorder, and a bilateral hand disorder, are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  A low back disability is not attributable to a period of military service, including as due to a May 1980 automobile accident.  

2.  The Veteran does not have any clinical abnormality affecting his left shoulder.  

3.  Sinusitis is not related to a period of military service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The Veteran does not have a left shoulder disability.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

3.  The Veteran does not have sinusitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(n), 3.159, 3.301, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished for the issues being adjudicated on appeal.  Through September 2005, March 2006, and July 2006 notice letters, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claims of service connection.  The March and July 2006 notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand for further notification of how to substantiate the claims addressed herein is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the currently adjudicated issues.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Board notes that the Veteran has provided reports with varying details about inpatient treatment during service.  As explained in greater detail below, some of his reports conflict with his duty assignments.  See Veteran's statements from August 2005 and May 2007 and personnel records of duty assignments.  In March 2011, the RO/AMC requested that he provided details of his inpatient treatment during service and he did not respond.  Numerous service treatment records are available including relevant treatment at Fort Benning, Georgia and Hohenfels, Germany.  Further remand is not warranted based upon the Veteran's prior statements.  

The Veteran had adequate VA examinations for a sinus disorder, claimed left shoulder disability and low back disorder in September 2011.  The Board notes that the September 2011 VA back examiner indicated he reviewed the claims folder, but could not locate the service treatment records.  However, he considered the Veteran's current reports and prior review by the February 2006 examiner who had reviewed the service treatment records.  The Board considers the September 2011 VA back examiner's opinion to overall reflect a fully informed review of the record.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Board is aware that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  However, he states that they are based upon his psychiatric disability.  See September 2011 VA psychiatric examination report.  Additional development to obtain these records for adjudication of the non-psychiatric disabilities is not necessary.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

The Board also finds that the record reflects substantial compliance with its March 2011 remand for these issues.  The same month the agency of original jurisdiction (AOJ) sent the Veteran a letter requesting that he provide details of all inpatient treatment during service.  The AOJ also contacted the New York Adjutant General and the National Personnel Records Center (NPRC) for the Veteran's records and was able to obtained personnel records.  The AOJ also obtained updated VA treatments records and appropriate VA examination reports.     

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied and that there was at least substantial compliance with all terms of its March 2011 remand for the issues decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and/or third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If certain chronic disorders, such as arthritis, manifest to a compensable degree within one year after separation from service, they may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the Board finds that the Veteran was not shown to have arthritis in his low back as recently as 2004 and that he does not have arthritis in his left shoulder.  Thus, the presumption is not helpful to this Veteran.

Low Back

Service treatment records from October 1979 document complaints of back pain after the Veteran fell off a truck.  He did not have any further treatment.  In February and April 1980, he again complained about back pain in conjunction with urinary tract symptoms.  

In June 1984 and June 1985 Reports of Medical History for the National Guard, the Veteran denied having or ever having recurrent back pain.  An examination conducted in June 1985 reflects that the Veteran's spine was examined and deemed to be normal.  

VA treatment records from August 1996 show that the Veteran had back pain and took Motrin for pain relief.  

An X-ray of the spine taken in November 2004 was unremarkable.  

In August 2005, the Veteran stated that a current back disorder was related to an in-service motor vehicle accident (MVA).  

VA treatment records from September 2005 show that the Veteran had a rehabilitation consultation for low back pain.  He had completed a course of physical therapy in June.  He reported 4/10 low back pain.  He could perform a full range of activities of daily living and ambulate.  Clinical examination showed some tenderness without any neurological abnormalities.  The examiner assessed chronic low back pain as probable muscle strain.  He did not recommend further physical therapy. 

In February 2006, the Veteran was afforded a VA spine examination.  The examiner reviewed the claims folder and noted the in-service MVA showing left shoulder and left knee injuries.  Currently, the Veteran complained about pain and restricted motion.  Clinical examination showed full, albeit painful, motion of the lumbar spine.  Neurological examination was negative.  The examiner diagnosed chronic back pain syndrome.  He stated that service treatment records do not document complaints of low back pain resulting from the 1980 MVA.  He opined that it was less likely than not that the current back pain was related to the in-service MVA.  He detailed service records that include reports of left shoulder and neck pain without complaints of back pain.  

VA treatment records from March 2006 show that the Veteran complained about a recent episode of low back pain.  He could not recall any precipitating event.  He demonstrated a limited extension and tenderness of the posterior superior iliac spine.  The examiner assessed lumbar strain.  

VA physical therapy records, dated in April 2006, indicate that the Veteran had another episode of low back pain without a precipitating event.  He also began complaining about radiculopathy in his left leg. 

A December 2007 MRI of the lumbar spine confirmed mild degeneration at L5-S1 and minimal degeneration at T12-L1.  

In January 2008, the Veteran related a history of progressive low back pain beginning with the in-service MVA in Germany.  However, in February 2008 he dated the onset of his back pain to "several years" ago without a precipitating event.  He complained about left leg radiculopathy and stated it had been present for 15 years.  Clinical examination showed diffuse tenderness in the lower lumbar and sacral regions.  Range of forward flexion was to 60 degrees.  The examiner reviewed the recent MRI findings and assessed chronic back pain and osteoarthritis.  

The Veteran was afforded a VA spine examination in September 2011.  He reported injuring his back during an in-service MVA while stationed in Germany.  Since the late 1980s, he experienced low back pain on a daily basis with pain radiating to his lower extremities.  Clinical examination showed a full range of motion without functional impairment.  Evidence of tenderness or muscle spasm was not observed.  Neurological examination was normal.  X-rays confirmed arthritis, but did not show any additional abnormality.  The examiner diagnosed degenerative changes of the lumbar spine.  He stated that he reviewed the claims folder, but could not locate military medical records.  He noted that the February 2006 VA examination report referred to an in-service MVA causing left knee and left shoulder injuries.  He noted that X-rays from 2004 did not show arthritis, but recent X-rays confirmed degenerative changes (arthritis) consistent with the Veteran's age.  He concluded that it was not at least as likely as not that the current low back pain was related to active service.  

The Veteran asserts that he has had a continuity of symptomatology of back pain beginning with an in-service MVA.  He is competent to report on history of back pain; however, his statements must be weighed in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Service treatment records show that the Veteran had an isolated complaint of low back pain after a fall.  See October 1979 service treatment records.  He also complained about back pain associated with urinary symptoms in February and April 1980.  However, he asserts that he injured his back during an in-service MVA.  Review of the service treatment records shows that he had MVAs in May 1980 and January 1981.  However, they do not show that he experienced back pain following either MVA.  Although the Veteran did not specifically deny low back pain at the time of the MVA, his silence may be construed as an absence of contemporaneous back pain since it would normally be recorded in the treatment records for MVA injuries.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms); see also Aboujaoude v. Shinseki, 2012 WL 1218484 (April 12, 2012).  

Moreover, he expressly denied back pain in June 1984 and June 1985 Reports of Medical History and recent VA treatment records reflect a varying date of onset for low back pain.  See VA treatment records from January and February 2008 and September 2011 VA examination report.  For these reasons, the Board does not consider the Veteran credible in his reports of continuity of symptomatology for back pain.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden, 125 F. 3d at 1481.   

The medical evidence also weighs against the claim.  In February 2006 and September 2011, VA examiners carefully considered the Veteran's contention that he injured his back in the May 1980 MVA.  They based their opinions on an absence of contemporaneous complaints about low back pain during treatment for MVA injuries.  Buczynski, 24 Vet. App. at 224.  The September 2011 VA examiner further observed that arthritic changes were not demonstrated until many years following service and are consistent with advancing age.  The VA medical opinions are plausible and uncontroverted by the additional medical evidence, particularly negative degenerative findings as late as 2004.  See November 2004 VA X-ray spine report.  The Board considers the February 2006 and September 2011 VA medical opinions to be highly probative and weigh heavily against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also King v. Shinseki, Slip Op. No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


Left Shoulder

Service treatment records, dated in May 1980, show that the Veteran complained about left shoulder pain following a motor vehicle accident (MVA).  He also reported having a reduced range of motion.  Upon clinical examination, he demonstrated a good range of motion without crepitus or pain, but later had a positive dropped arm test.  The examiner assessed a left rotator cuff tear.  Another note, made three days later, showed that the Veteran had a fair range of motion of his left shoulder.  The examiner assessed a bruised shoulder and ruled out a fracture.  Although a separation examination is not available, the record includes June 1984 and June 1985 Reports of Medical History for enlistment in the Army National Guard.  At these times, he denied having or ever having a painful or "trick" shoulder.  

The Veteran was afforded a September 2011 VA examination.  He reported twice injuring his left shoulder during service.  The first injury occurred when he fell off a truck and the second occurred during a MVA.  Briefly, the Board notes that service treatment records from October 1979 include reports of a back injury relating to a fall off a truck, but do not include any complaints of a left shoulder injury.  He reported longstanding left shoulder pain.  Clinical examination did not show any limitation of motion or other functional impairment.  The examiner also did not find evidence of tenderness or reduced muscle strength for the left shoulder.  Impingement and empty-can tests were negative.  No history of dislocation or impairment of the scapula or clavicle was noted.  The examiner declined to make a diagnosis.  He commented that there was no clinical abnormality observed during the examination.  (As an aside, the Board notes that the examiner was unable to locate the service treatment records documenting the May 1980 MVA.  However, as explained below, no current left shoulder abnormality has been demonstrated, so the examiner's failure is not problematic.)  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to report about symptoms capable of lay observation, such as left shoulder pain.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  However, he has not been shown to be a medical professional and is not competent to opine as to whether left shoulder pain is the result of an actual disability.  Thus, his assertions are not competent evidence to show a current left shoulder diagnosis and have no probative value.  See Davidson v. Shinseki, 581 F.3d 1313,1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The competent medical evidence does not show clinical findings of a left shoulder disorder.  Moreover, the September 2011 VA examination report specifically addressed whether the Veteran had any clinically observable abnormality in his left shoulder.  After a thorough clinical evaluation, the VA examiner declined to make a diagnosis.  Overall, the probative evidence does not show a current left shoulder disability.  Sanchez-Benitez, 13 Vet. App. at 285; see Jandreau, 492 F.3d at 1377; see also King, Slip Op. No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Consequently, the preponderance of the evidence is against the claim.  Service connection for a left shoulder disability is not warranted.

Sinusitis

Service treatment records from December 1979 show that the Veteran reported excruciating pain in his right maxillary sinus.  He had bleeding, purulent discharge, and headaches.  Clinical examination showed tenderness in his neck.  However, his throat and nose were within normal limits.  The examiner assessed sinusitis.  In July 1981, the Veteran again sought treatment for sinus symptoms.  He complained about throat and nose congestion.  Clinical examination described his nose as "plugged"; however, his ears and throat were within normal limits.  

VA treatment records from February 1983 show that the Veteran sought medical attention for cold symptoms affecting his head and chest.  He also reported coughing up mucous and having a fever.  He was given medication.    

In June 1984 and June 1985 Reports of Medical History for the National Guard, the Veteran denied having or ever having ear, nose, or throat (ENT) trouble and sinusitis.  An examination conducted in June 1985 reflects that the Veteran's sinuses were clinically examined and deemed to be normal.  

VA treatment records from October 1996 reflect that the Veteran had chronic sinus discharge.  He underwent three surgeries for removal of ethmoid sinuses in October, November, and December 1996.  See February 2005 VA primary care records. 

VA treatment records from December 1998 and January and July 1999 show that the Veteran visited the emergency room with complaints of sinus symptoms, including sore throat, septum cough, headaches and stuffed nose.  He also visited the VA emergency room September 2000 and May and August 2001 for similar sinus symptoms.  

The Veteran visited the VA primary care clinic in February 2005.  He complained about shortness of breath and cough symptoms.  He also had nasal secretions.  The examiner noted a history of sinusitis and probable cocaine abuse.  A November 2004 CT of the sinuses showed marked reduction in paranasal sinus soft tissue opacification with postsurgical changes on the right.  Clinical examination was unremarkable for sinus findings.  The examiner ordered a urine test for drug abuse and made an ENT referral.

The Veteran had a VA ENT clinic consultation in March 2005.  He complained about purulent nasal drainage.  Clinical examination of the nose revealed large anterior septal perforation with abundant crusting.  Oropharynx and neck were clear.  CT scan reflected improvement from prior study.  The examiner assessed chronic sinusitis and noted that the Veteran would always have altered sinus anatomy and function.  He ordered nasal water pick treatment to facilitate sinus clearance.  He did not recommend further surgery.  

VA psychiatric treatment records from March 2005 show that the Veteran reported having intranasal cocaine use beginning at age 18 or 19.  He claimed to have stopped using it in 1998.  

The Veteran was afforded a May 2005 VA sinus examination.  He reported that his sinus problems began when he was stationed in Panama.  The examiner noted that service records confirmed two to three instances of sinus complaints.  He also recited that the Veteran had a longstanding history of cocaine abuse and two to three sinus operations.  Currently, the Veteran had purulent discharge from the sinuses with frontal headaches.  He denied current drug use or smoking.  Clinical examination of the nose revealed large anterior septal perforation without evidence of purulence.  Oropharynx had an inflamed posterior.  His nose was clear.  The examiner concluded that the Veteran had intermittent episodes of sinusitis.  However, he believed it was much more likely related to cocaine use than to military service.  

The Veteran had another VA ENT consultation in July 2005.  He related his sinus problems to service in Panama.  The examiner also noted a significant history for cocaine abuse.  Clinical examination of the nose revealed large anterior septal perforation with dry inflamed mucosa and small ostia on right side.  Oropharynx was clear.  The examiner assessed chronic sinusitis, septal perforation, and prior cocaine abuse.   

In August 2005, the Veteran reported that he had inpatient treatment for sinusitis.  He states that it was at Fort Sherman in April or May 1980, then Fort Kobbe in Panama.  However, personnel records show that the Veteran was stationed in Germany during April and May 1980.  

VA treatment records from September 2005 reflect that the Veteran had a positive urine screen for cocaine.  However, he denied current use.  

VA treatment records from March 2006 show that he underwent a nasal endoscopy and biopsy as part of sinusitis treatment.  

In June 2006, a VA physician made an assessment that the chronic sinusitis may be either allergic or related to unacknowledged cocaine abuse.  He noted that although the Veteran alleged it started in Panama, the medical evidence does not suggest any exotic etiology of leishmania or fungal disease.  

In May 2007, the Veteran stated that he had inpatient treatment for sinusitis at Fort Sherman, Panama from January to December 1982.  Briefly, the Board notes that personnel records confirm a permanent assignment at Fort Benning, Georgia during this period and that he was separated from service in August 1982.    

VA treatment records from November 2006 through July 2009 reflect periodic treatment for continued sinusitis.  However, they do not suggest that sinusitis is in any way related to service; rather examiners on occasion attribute the Veteran's sinus problems to his cocaine use and smoking.  See VA treatment records from February and November 2006, July 2007, and January 2008. 

In summary, the evidence shows that the Veteran had at least two episodes of sinusitis in service and that he currently has sinusitis.  The remaining issue is whether the current sinusitis is related to service.  

The Veteran is competent to relate his history of sinusitis symptoms.  See Layno, 6 Vet. App. 465.  He reports a continuity of symptomatology beginning in service.  However, his contentions must be weighed against the additional evidence of record.  Madden, 125 F. 3d at 1481; Caluza, 7 Vet. App. at 510-511.  

In May 2005, a VA examiner reviewed the record and expressed a negative opinion based upon the Veteran's longstanding history of intranasal cocaine abuse.  His opinion is based upon an informed review of the record and clinical examination.  It is plausible and well supported by the additional medical evidence, particularly subsequent VA ENT clinic notes suggesting a cocaine-use etiology.  The Board considers the May 2005 VA medical opinion to be highly probative and weigh heavily against the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also King, Slip Op. No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  

Moreover, to the extent any cocaine abuse occurred during service, disability due to drug abuse may not be service connected.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2012).  Service connection cannot be established for a disability which results from drug abuse.  38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Overall, the record does not include persuasive evidence of a nexus to military service.  The Veteran's reports of a continuity of symptomatology are inconsistent with the May 2005 VA opinion and VA ENT records, which suggest a cocaine-use etiology for current sinusitis.  Davidson, 581 F.3d at 1316.  Due to this inconsistency, the Board finds does not consider the Veteran's reports to be probative.  Madden, 125 F. 3d at 1481; Caluza, 7 Vet. App. at 510-511.  

The preponderance of the evidence is against the claim.  Service connection for sinusitis is not warranted.


ORDER

Service connection for a low back disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for sinusitis is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran was afforded VA examinations in September 2011 for his claimed psychiatric disorder, nail disorder, and left knee disability.  As detailed below, the medical opinions for each of these disabilities are inadequate for adjudication purposes.  See id.

For the claimed psychiatric disorder, the examiner could not express an opinion without resorting to speculation.  A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this case, the examiner provided a cursory explanation.  He recited the Veteran's psychiatric treatment history in the late 1970s and concluded that the Veteran was a poor historian.  He did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other rationale for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  Id.  Overall, the September 2011 VA psychiatric medical opinion is not adequate for adjudication purposes and another opinion must be obtained as described in the instructions below.  

For the claimed left knee disorder, the September 2011 VA examiner determined that no current diagnosis was warranted for the left knee.  However, review of the record shows that an August 2008 VA left knee X-ray confirmed a clinical soft tissue abnormality consistent with prior trauma or inflammation.  These X-ray findings are clinical evidence of abnormality underling the Veteran's complaints of left knee pain and satisfy the threshold criteria of a current disability even if it was acute and transitory and resolved.  Sanchez-Benitez, 13 Vet. App. at 285; see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of adjudication).  Since a current left knee disability has been demonstrated, the September 2011 VA medical opinion for the left knee is inadequate.  Barr, 21 Vet. App. at 311-12.  Another opinion is necessary as described below.  

Regarding the claimed fingernail disorders, service treatment records are silent for any nail disorder.  However, they show that the Veteran was suspected to have poison ivy on his hands in May 1982 and an insect bite on his right hand during National Guard service in August 1984.  More recently, VA treatment records from January and December 2005 and June 2006 reflect a longstanding reported history of nail problems dating to 1985.  In April 2007, he had a biopsy, which ruled out a fungal infection.  He was suspected to have lichen planus.  A May 2007 note reflects findings of complete dystrophy of all nail plates of all fingers.  The Veteran was afforded a September 2011 VA dermatology examination.  The examiner stated that it was at least as likely as not that nail dystrophy and onychomycosis are related to service; however, she failed to provide any rationale for her opinion.  In order for a medical opinion to be adequate for adjudications purposes, it must be accompanied by rationale or a rationale must be apparent from review of the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Another medical opinion is necessary as detailed below.  Id.; Barr, 21 Vet. App. at 311-12.

Additionally, the Veteran has reported receipt of SSA disability benefits based upon his psychiatric disorders.  The AOJ must contact SSA and determine if the Veteran is in receipt of disability benefits and the underlying disabilities.  If a psychiatric disability or other relevant disability is identified, request SSA records and associated them with the claims folder.  Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to determine if the Veteran is in receipt of disability benefits based upon a psychiatric disorder or any other disability relevant to an issue remaining on appeal.  If the Veteran's SSA disability award is based upon a psychiatric or other disability relevant to the appeal, obtain copies of those records.  

2.  Obtain all pertinent VA treatment records since August 2009.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional action that will be taken with regard to his appeals.  

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655 (2012).  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA efolder records.

Psychological testing must be conducted with a view toward assessing the current psychiatric disorder(s) in context of the DSM-IV diagnostic criteria.   

For each acquired psychiatric disorder, the examiner must answer the following questions:

a.  Did the Veteran have an acquired psychiatric disorder prior to his entry into active military service in August 1979?  If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.)  The examiner is directed to review personnel records, dated in October 1976, reflecting an adjustment disorder during ACDUTRA and VA billing records that show private hospitalization for acute psychosis and schizophrenia from January to March 1979.

b.  If there was a pre-existing psychiatric disorder, the examiner should indicate whether the pre-existing psychiatric disorder clearly and unmistakably did not undergo a permanent increase in severity during the Veteran's period of service.  The examiner is directed to review personnel records reflecting three separate disciplinary infractions for unexcused absence, possession of marijuana, and altering a sick slip.  

c.  If a psychiatric disorder did not pre-exist his August 1979 entry into active service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination is of the following:  related to a disease incurred during September and October 1976 ACDUTRA, had its onset in active service, or is otherwise causally or etiologically related to active duty service.  In the case of psychosis, the examiner should state whether such a disorder was present within a year of separation in August 1982.  

In answering these questions, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, contact the September 2011 VA left knee examiner for an addendum opinion.  If she is unavailable, contact an appropriate qualified examiner.  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA efolder records.

For the claimed left knee disability the examiner must presume the Veteran has a left knee disorder as shown by September 2008 X-rays and answer the following question: 

Are the current complaints of left knee problems, as substantiated by September 2008 X-rays, at least as likely as not, i.e., a 50 percent probability or greater, had its onset in service or is otherwise causally or etiologically related to active service?  

In answering this question, the examiner is directed to review May 1980 service treatment records showing complaints of left knee pain following a MVA.  He or she must also address the Veteran's competent assertions that he has experienced left knee problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If another examination is required, it should be scheduled in order to answer the above questions.

5.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, contact the September 2011 VA nail/dermatology examiner for an addendum opinion.  If she is unavailable, contact an appropriate qualified examiner.  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA efolder records.

For the claimed fingernail disorder, the examiner must provide a rationale for the September 2011 VA medical opinion that fingernail dystrophy is related to active service; or if a supporting rationale cannot be provided, give another opinion.  

The examiner is direct to review service treatment records showing suspected poison ivy of the hands in May 1982 and an insect bite on his right hand during National Guard service in August 1984.  

In answering this question, the examiner should address the Veteran's competent assertions that he has experienced fingernail disorders since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389. (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  If another examination is required to answer the above questions, one should be scheduled.

6.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


